DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Applicant presented a new title. The new title is accepted. The objection to the specification is withdrawn. 

Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive.

Applicant substantially amended all independent claims 1, 8 and 9 by adding several additional limitations. Applicant also cancelled claims 2-3, amended dependent claims 4-7, and added new claims 10-12. 

Applicant argued (Remarks, 8) that the cited Moriguchi reference (US PG Pub. 2017/0206195, which was co-invented by the current inventors and submitted by the applicant) does not teach the claimed features(A)-(B) and (A')-(B') mentioned in the Remarks (page 8).

Thus, Moriguchi at best merely would have disclosed adding the same identification information repeatedly to an audio signal corresponding to a single guide voice.”; “In contrast, referring to present Fig. 5 reproduced above merely as an example, the claimed feature (A) calls for storing the same identification information D in association with a time series of a plurality of pieces of related information each of which is representative of a content of a corresponding one of a time series of a plurality of speech voices sequentially uttered to a first device” (Emphasis in the Remarks). Applicant further argued (Remarks, page 10) that “Moriguchi would not have disclosed or taught at least the claimed feature (A) and (A') above. Indeed, Moriguchi at best discloses assigning a single piece of identification information to multiple pieces of related information corresponding to a single guide voice”

The examiner would like to remind the applicant that “the claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).

a content of a corresponding one of a time series of a plurality of speech voices sequentially uttered to a first device” narrowly according to Fig. 5 of the application as well as the specification ([0008], showing a lecture in which a human speaker Ua utters vocal sounds serially).

	Applicant admitted that “Moriguchi at best merely would have disclosed adding the same identification information repeatedly to an audio signal corresponding to a single guide voice” (Remarks, page 9) and “Indeed, Moriguchi at best discloses assigning a single piece of identification information to multiple pieces of related information corresponding to a single guide voice” (Remarks, page 10). The examiner notes that Moriguchi uses voice guidance application in a museum as an illustrative example during explaining the invention (Moriguchi, Fig. 1, [0002]). As explained in Moriguichi ([0047]) that guide voices V are for example sounds that provide explanations of exhibits. Please note, explanations of exhibits using guide voices have multiple spoken words or sentences (a plural form “voices”). That is, Moriguchi meet a broadly recited limitation: “each of the plurality of pieces of the related information is represented of a content of a corresponding one of a time series of a plurality of speech voices sequentially uttered to a first device”, which was argued in the Remarks (page 10). From the arguments (Remarks, page 10, showing Fig. 5 of the disclosure), it appears applicant wanted the examiner to interpret “the plurality of pieces of the related information” as all speeches from a lecture. However, the broadly recited limitation fails to distinguish with the cited Moriguchi reference, which describes an identification 
	
	The examiner further points out that Moriguchi discloses assigning the same identification information to different translations from a first language (Fig. 24, [0126-0127]). The different translations (English, French, Chinese and Korean) translated from the first language (in Japanese) also meet the claimed “a time series a plurality of pieces of related information” associated with the same identification information D (See Fig. 24, [0126-0127]). Therefore, the arguments in the Remarks are not persuasive. 

	Applicant’s argument focused on features (A) / (A’) mentioned in the Remarks but only generally alleged that Moriguchi does not teach (B) or (B’) (Remarks, page 9). By reviewing the cited Moriguchi, the examiner notes that Moriguchi meets the claim limitation. See more explanation below in the rejection section under 35 U.S.C. §103. 

	Regarding another anticipation rejection under 35 U.S.C. §102 over Lord reference, applicant argued (Remarks, pages 10-11) that Lord does not teach the features (A)-(B) as well as (A’)-(B’) mentioned in the Remarks. Lord reference is no longer used in the following rejection. The arguments regarding the cited Lord reference is moot.
 
	Regarding the rejection to dependent claims 6-7, applicant stated (Remarks, page 11) that Lebeau reference fails to alleviate the shortcoming of Moriguchi 

	After performing an update search, the examiner discovered another reference to Gibbon et al (US PG Pub., 2015/0235654).  Gibbon disclosed recognizing speech using speech recognition during an audio conference (Gibbon, [0020], [0033]). Gibbon further discloses organizing the audio content according to topics or individual speakers (Gibbon, Fig. 5, [0028-0031], [0046], [0057], content is displayed according to each of individual speakers). Please note, an individual speaker / topic could be the claimed “identification information” and the displayed speech content could be the claimed “a time series of a plurality of pieces of the related information”. Gibbon also meets the broadly recited limitations of independent claims. Gibbon is cited in the PTO-892 form but is not relied upon in the following rejection. 
	
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 6, recites “at least one processor that implements the instructions to:”
Since claim 9, line 4, recites “a memory storing instructions;”, it appears the word “implements the instructions” should be “executes the instructions”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moriguchi et al. (US PG Pub. 2017/0206195, co-invented by the inventors of this application,  submitted in an IDS, hereinafter referred to as Moriguchi).

Regarding claims 1 and 9, Moriguchi discloses a computer implemented method and an apparatus (Fig. 2, a voice guidance system), comprising:

storing a time series of a plurality of pieces of related information in association with same identification information in a storage device of an information providing apparatus, wherein each of the plurality of pieces of the related information is representative of a content of a corresponding one of a time series of a plurality of speech voices sequentially uttered to a first device (Fig. 1 and Fig. 2, , [0046-0047], in the exhibition facility, storing the recorded voice explanations for exhibits and assigning an identification information “D”; Fig. 24, [00126-00127] further shows an identification information “D” is assigned to different translations, Q1, Q2, Q3 and Q4, in different languages; Fig. 6, [006-0007], [0049], storing related information associated with a same identification information; Note, Moriguchi implicitly discloses “a first device” because guide voices are pre-recorded stored in an information management system Fig. 1, #14; recording guide voices must use a microphone and a recording device; Examiner note, the stored voice explanations for exhibits in a museum are claimed “a time series of plurality of pieces of related information”);
Fig. 1, #12 and #16, [0047], sending guide voices and identification D to a terminal); and
transmitting to the second device, in response to a request from the second device having received the identification information, via a communicator of the information providing apparatus, at least one of the plurality of pieces of the related information stored in the storage device in association with the same identification information (Fig. 8, Fig. 9, [0072-0074], transmitted the related information, i.e. voices (V),  associated with the same identification information (D) to terminal device).

Regarding claim 8, Moriguchi discloses a computer-implemented information providing method (Fig. 1, a voice guidance system), comprising:
obtaining a series of audio signals representative of a time series of a plurality of speech voices sequentially uttered to a first device in a source language (Fig. 1 and Fig. 2, , [0046-0047], in the exhibition facility, storing the recorded voice explanations for exhibits and assigning an identification information “D”; Fig. 24, [00126-00127] further shows an identification information “D” is assigned to different translations, Q1, Q2, Q3 and Q4, in different languages; Fig. 6, [006-0007], [0049], storing related information associated with a same identification information;); 
Fig. 24, [0126-0127], translating explanations from Japanese (claimed “a source language”) into different languages such as English, French, Chinese and Korean (claimed “a first time series of a first plurality of pieces of related information in a first language differing from the source language” and  “a second time series of a second plurality of pieces of related information in a second language differing from the source language and the first language”): 
carrying out voice recognition of each of the time series of the plurality of the speech voices (Fig. 16, Fig. 17, [0105], [0109]); and 
machine-translating a recognized text identified by the voice recognition into a text in the first language and into a text in the second language, the recognized text corresponding to the respective speech voice (Fig. 16, Fig. 17, [0051], [0105], [0109]);
storing the first time series of the first plurality of pieces of related information in the first language and the second time series of the second plurality of pieces of related information in the second language in association with same identification information in the storage device of the information providing apparatus (Fig. 24, [0126-0127], explanations in an original language and different translations with the same identification information “D”); and
transmitting, in response to a request from a second device that receives the identification information, via a communicator of the information providing apparatus, to [0049], [0054]. [0144], [0147], Fig. 16 and Fig. 17, Fig. 26, transmitting translated guidance voices to a terminal of user).

Regarding claim 4, Moriguchi further discloses 
generating a time series of a plurality of pieces of related information in a second language (Fig. 16, [0129], translation voice recognition results into different languages) by: 
carrying out voice recognition of each of the time series of the plurality of the speech voices sequentially uttered to the first device in a first language differing from the second language (Fig. 16, [0129]); and 
machine-translating a recognized text identified by the voice recognition into a text in the second language, the recognized text corresponding to the respective speech voice (Fig. 16, [0129]), 
wherein the storing stores, in the storage device of the information providing apparatus, the time series of the plurality of pieces of the related information in the second language in association with the same identification information (Fig. 24, [0126-0127], the same identification information D is associated with explanations in an original language (Japanese) and different translations (English, French Chinese and Korean)).

Fig. 1, transmitting the identification information D to a terminal device).

	Claim Rejections - 35 USC § 103
Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi in view of Jebeau et al. (US PG Pub. 2012/0035907).

Regarding claims 6 and 7, Moriguchi discloses a user (a tourist) carries a voice guide device which receives voice guide information and recognized text from the guide voices (Fig. 9, [0047]). Moriguchi discloses “storing a piece of related information in association with the identification information in the storage device, wherein the piece of related information is representative of a content of a speech voice” (Moriguchi, [0049], [00524]) and further discloses “the related information is generated by voice recognition carried out on the speech voice and machine translation carried out on a recognized text identified by the voice recognition” (Moriguchi, Fig. 16, [0054]).
 Moriguchi does not explicitly discloses the user speaks to his device (claimed “receiving a second piece of related information representative of a content of a second speech voice uttered to the second device”), but Jebeau discloses each person using his own cellphone to communicate with another person using difference languages. The system performs speech-to-speech translations (Jebeau, Fig. 8/Fig. 9, [0057-0066], speech-to-speech translation by speaking different languages). 



Regarding claim 12, the combined teaching of Morguchi and Jebeau further discloses receiving the identification information from a communicator of the second device, the identification information having been transmitted from the first device to the second device by sound communication in conjunction with utterance of each of the plurality of the speech voices (Fig. 8, [0069-0073], Fig. 24, [0126-0127]),

 wherein the storing of the second piece of related information includes storing the second piece of related information in association with the identification information received from the second device (Fig. 8, [0069-0073], Fig. 24, [0126-0127]).

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 and claim 11 include more specification features as disclosed in the specification ([0047-0049]). When considering all limitations as a whole, the claimed invention defined by these dependent claims are sufficient to distinguish with prior art of the record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659